 



Exhibit 10.1
CONNETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
     Connetics Corporation, a Delaware corporation (“Connetics” or the
“Corporation”), hereby grants to Shari Geffon (the “Optionee”) an option to
purchase 20,000 shares of Common Stock (the “Option”) subject to the following
terms and conditions of this Non-Qualified Stock Option Agreement (the “Option
Agreement”):

         
I.
  NOTICE OF STOCK OPTION GRANT    
 
  Shari Geffon    
 
  3160 Porter Drive    
 
  Palo Alto, CA 94304    
 
       
 
  Date of Grant   June 5, 2006
 
       
 
  Vesting Commencement Date   June 5, 2006
 
       
 
  Exercise Price per Share   $12.11
 
       
 
  Total Number of Shares of Common    
 
  Stock Subject to the Option (the “Shares”)   20,000 Shares
 
       
 
  Total Exercise Price   $242,200.00
 
       
 
  Type of Option:   Nonstatutory Stock Option
 
       
 
  Term/Expiration Date:   June 5, 2016

     Vesting Schedule:
          This Option may be exercised, in whole or in part, in accordance with
the following schedule:
          1/8 of the Shares subject to the Option shall vest six months after
the Vesting Commencement Date, and 1/48 of the Shares subject to the Option
shall vest each month thereafter, subject to the Optionee continuing to be a
Service Provider on such dates.
     Termination Period:
          This Option may be exercised for (3) three months after the Optionee
ceases to be a Service Provider for any reason other than death or Disability.
In the event the Optionee ceases to be a Service Provider as the result of death
or Disability, this Option may be exercised for (12) twelve months after the
Optionee ceases to be a Service Provider. In no event shall this Option be
exercised later than the Term/Expiration Date as provided above.

1 --



--------------------------------------------------------------------------------



 



II. AGREEMENT
     1. Grant of Option. The Corporation hereby grants to the Optionee named in
the Notice of Stock Option Grant (the “Notice”) attached as Part I of this
Option Agreement an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice, at the exercise price per share set forth in the Notice
(the “Exercise Price”), subject to the terms and conditions of the Notice and
this Option Agreement.
          This Option is subject to and conditioned upon Optionee’s acceptance
of the Option by returning to the Corporation an executed original of this
Option Agreement. This Option shall be null and void and of no force and effect,
unless the Optionee executes and returns to the Corporation this Option
Agreement.
          This Option is granted as an inducement material to the Optionee’s
entering into service with the Corporation as an Employee. The Grantee has not
previously been a Service Provider of the Company or any Parent or Subsidiary of
the Company.
          This Option is not intended to be an incentive stock option under
Section 422 of the Code.
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and the applicable
provisions of this Option Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice or by such other procedure as specified from time to time by the
Board, which shall state the election to exercise the Option and the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”). The exercise notice shall be completed by the Optionee and delivered
to Connetics in person, by certified mail, or by such other method (including
electronic transmission) as determined from time to time by the Board. The
exercise notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by Connetics of such fully executed exercise notice accompanied by such
aggregate Exercise Price.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

2 --



--------------------------------------------------------------------------------



 



     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (c) cash; or
          (d) check; or
          (e) consideration received by Connetics under a cashless exercise
program implemented by Connetics in connection with this Option Agreement; or
          (f) surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
     5. No Obligation to Exercise Option. The grant and acceptance of this
Option imposes no obligation on the Optionee to exercise it.
     6. No Obligation to Continue Business Relationship. The Corporation and any
its’ subsidiaries are not by this Option obligated to continue to maintain a
business relationship with the Optionee.
     7. Term of Option. This Option may be exercised only within the term set
out in the Notice, and may be exercised during such term only in accordance with
the terms of this Option Agreement.
     8. Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
          (g) Exercising the Option. The Optionee may incur regular federal
income tax liability upon exercise of the Option. The Optionee will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the excess, if any, of the Fair Market Value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, Connetics will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

3 --



--------------------------------------------------------------------------------



 



          (h) Disposition of Shares. The Optionee holds the Shares acquired upon
exercise of the Option for at least one year, any gain realized on disposition
of the Shares will be treated as long-term capital gain for federal income tax
purposes.
     9. No Rights as Stockholder until Exercise. The Optionee shall have no
rights as a stockholder with respect to the Shares until a stock certificate has
been issued to the Optionee and is fully paid for in accordance with paragraph
3. With respect to certain changes in the capitalization of the Corporation, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.
     10. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of Connetics, the number of shares of Common Stock covered by the
Option as well as the Exercise Price shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by Connetics; provided, however, that conversion of any
convertible securities of Connetics shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided in this Option Agreement, no issuance by Connetics
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of Connetics, the Board shall notify the Optionee
prior to the effective date of such proposed transaction. The Board in its
discretion may permit the Optionee to exercise the Option prior to such
transaction as to all of the Shares, including Shares as to which the Option
would not otherwise be vested and exercisable. To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.
          (i) Merger or Asset Sale. In the event of a merger of Connetics with
or into another corporation, or the sale of substantially all of the assets of
Connetics, the Option shall be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Shares, including Shares as to
which it would not otherwise be vested and exercisable. If an Option becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Board shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of time as determined by the Board, and the Option shall terminate upon
the expiration of such period. For the purposes of this paragraph, the Option
shall be considered assumed if, following the merger or sale of assets, the
option confers the right to purchase or receive, for each Share

4 --



--------------------------------------------------------------------------------



 




subject to the Option immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.
     11. Entire Agreement; Governing Law. This Option Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings and agreements of Connetics
and Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by
Connetics and Optionee. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of California.
     12. NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE OF THIS AGREEMENT IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF CONNETICS (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
UNDER THIS AGREEMENT). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND THE VESTING
SCHEDULE SET FORTH IN THIS AGREEMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR
CONNETICS’ RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

5 --



--------------------------------------------------------------------------------



 



III. DEFINITIONS
          A. “Applicable Laws” means the requirements relating to the
administration of stock options under U. S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where the Optionee may be resident.
          B. “Board” means the Board of Directors of Connetics.
          C. “Code” means the Internal Revenue Code of 1986, as amended.
          D. “Common Stock” means the common stock of Connetics.
          E. “Corporation” means Connetics Corporation, a Delaware corporation.
          F. “Consultant” means any person, including an advisor, engaged by
Connetics or a Parent or Subsidiary to render services to such entity.
          G. “Director” means a member of the Board.
          H. “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          I. “Employee” means any person, including Officers and Directors,
employed by Connetics or any Parent or Subsidiary of Connetics. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by Connetics or (ii) transfers between locations of Connetics
or between Connetics, its Parent, any Subsidiary, or any successor. Neither
service as a Director nor payment of a director’s fee by Connetics shall be
sufficient to constitute “employment” by Connetics.
          J. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          K. “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common

6 --



--------------------------------------------------------------------------------



 



Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
          L. “Officer” means a person who is an officer of Connetics within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated under the Exchange Act.
          M. “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          N. “Service Provider” means an Employee, Director or Consultant.
          O. “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

7 --



--------------------------------------------------------------------------------



 



     By your signature and the signature of Connetics’ representative below, you
and Connetics agree that this Option is granted under and governed by the terms
and conditions of the this Option Agreement. Optionee has reviewed this Option
Agreement in its’ entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of this Option Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to this Option Agreement. Optionee further agrees to
notify Connetics upon any change in the residence address indicated below.

     
OPTIONEE:
  CONNETICS CORPORATION
 
   
 
   
/s/ Shari Geffon
 
/s/ Thomas G. Wiggans
 
   
Signature
  By: Thomas G. Wiggans
 
   
Shari Geffon
 
Chief Executive Officer
 
   
Print Name
  Title
 
   
3160 Porter Drive
   
 
   
Residence Address
   
 
   
Palo Alto, CA 94304
   
 
   

8 --